Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 1 of 51




                   Exhibit 1
       Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 2 of 51




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 Law Offices of Bruce J. Chasan, LLC
 Bruce J. Chasan, Esq.

                        Plaintiffs
                                                Civ. No. 2:20-cv-1338-AB
                  vs.

 Pierce Bainbridge Beck Price &
     Hecht, LLP
 John M. Pierce, Esq.
 James Bainbridge, Esq.
 Carolynn Beck, Esq.
 Maxim Price, Esq.
 David L. Hecht, Esq.
 Pravati Capital LLC
                                                JURY TRIAL DEMANDED
                        Defendants



PLAINTIFFS’ SURREPLY MEMORANDUM OF LAW IN OPPOSITION TO
    THE PIERCE BAINBRIDGE PARTIES’ MOTION TO DISMISS
       THE AMENDED COMPLAINT UNDER RULE 12(b)(6)

      Plaintiffs, by undersigned counsel, respectfully submit this Surreply

Brief in opposition to the Pierce Bainbridge Parties’ Motion to Dismiss the

Amended Complaint (ECF 23).

                                     ARGUMENT

      I.      RES JUDICATA.

               A. Reliance on Davis v. Wells Fargo is misplaced.

           In their reply brief (ECF 38) at 3-4, the PB Parties mistakenly

contend Davis v. Wells Fargo, 824 F.3d 333 (3d Cir. 2016) should bar

Plaintiffs’ lawsuit. As pointed out in Davis, the “focus is on the facts, not the

                                          1
       Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 3 of 51




legal theories.” Id. at 342. In Chasan Parties’ prior action to enforce

settlement, the only material fact was whether Chasan and Pierce had

reached agreement to settle in September 2018. None of the earlier events

in March 2018 wherein Chasan introduced Pierce to Hamilton, the

partnering, the fee sharing, etc., were material to the settlement

enforcement action (albeit they were “background”).      As the Third Circuit

wrote in its decision: “Chasan's appeal can be distilled to a single question:

under Pennsylvania law, did the months-long exchanges among Chasan,

Pierce, and PBBPH create a binding settlement agreement?”       Law Offices of

Bruce J. Chasan, LLC v. Pierce Bainbridge Beck Price & Hecht, LLP, 792 Fed.

Appx. 195, 198 (3d Cir. 2019).     The tortious interference claim and the

unjust enrichment claim in Action II are simply not the “same cause of

action” as the settlement enforcement claim in Action I, in either legal

theory or facts, or same conduct, transactions or occurrence, and

therefore res judicata is not a bar in light of applicable precedents. Lubrizol

Corp. v. Exxon Corp., 929 F.2d 960, 963 (3d Cir. 1991); United States v.

Athlone Industries, Inc., 746 F.2d 977, 984 (3d Cir. 1984); Blunt v. Lower

Merion School District, 767 F.3d 247, 277 (3d Cir. 2014).

     Davis’s case was entirely different. His first action against the bank

stemming from the lockout and foreclosure alleged (a) trespass and (b)

violation of the Servicemembers Civil Relief Act.   Davis, 824 F.3d at 340.

His second action sought relief from the lockout and foreclosure by adding


                                       2
       Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 4 of 51




additional claims for “breach of contract (Count II), negligence (Count IV),

fraud (Count VI), breach of the implied covenant of good faith and fair

dealing (Count X), and violation of the anti-tying provision of the Bank

Holding Company Act, 12 U.S.C. §§ 1972, et seq. (Count XI)” and setting

aside the mortgage assignments as fraudulent (Count IX). Id.       The Court

held all facts to support the additional claims in the second action were

known to Davis when he filed the first action, so res judicata applied. Id. at

342-344. 1

     But in Davis, the first action was not an action to enforce a settlement

that would have avoided the second action. While one of the central

purposes of res judicata is the judicial preference to avoid piecemeal

litigation, there is another judicial policy to encourage settlement.   The

policy of encouraging settlement was not in play in Davis, and in fact, the PB

Parties never discuss or even acknowledge it in their reply brief. The Court

should not apply the “avoid piecemeal litigation” policy if it means

disregarding the policy of encouraging settlement.

     Chasan had a legitimate belief there was a settlement in September

2018 based on Pierce’s unambiguous offer of $160,000 with no further




1
  As discussed infra, it is more important in the analysis to determine
whether the claims in the second action are “essentially similar” to those in
the first action, rather than whether they were known at the time of the first
action.

                                       3
       Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 5 of 51




payment of any kind regardless of the outcome of Hamilton’s case. 2

Chasan (a) did not deem getting Hamilton’s assent or release to be a

material term, (b) was willing to take the remote risk that Hamilton would

sue him for malpractice, and (c) viewed the threat of a malpractice suit as a

bargaining ploy and/or pretext for weaseling out to the settlement that

Pierce himself had proposed. Indeed, more than 2 years have now passed

since Pierce made the threat on behalf of Hamilton (Am. Complaint ¶¶ 214,

216, 222), and no malpractice suit has been filed.

      But Chasan was entitled to test his belief that a settlement was

achieved in the Court of Appeals. The purpose of the settlement was to take

less than a full measure of damages (i.e., a compromise) to avoid a more

burdensome suit, and importantly, mutual releases contemplated non-

disparagement.    These were legitimate judicial objectives, no less so than

avoiding piecemeal litigation.

        Chasan parties believed there was a settlement agreement and that

PB Parties breached it (albeit the PB Parties dispute this). But regardless,

the settlement agreement was clearly not part of the same conduct,

transactions and/or occurrences that comprise the material facts of the




2
  Although, as noted by the Third Circuit, Pierce’s 9/10/2018 offer did not
specifically mention a “release,” Law Office of Bruce J. Chasan, LLC, supra,
792 Fed. Appx. at 197 (“No mention was made of releases.”), the proviso in
the offer that there would be no further payment of any kind certainly
implied there would be a release. Whoever heard of a settlement without
the defendant getting a release in return for the payment?
                                       4
       Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 6 of 51




tortious interference claim or the unjust enrichment claim in Action II.    The

claim for breach of the settlement agreement did not accrue until the alleged

agreement was made and then breached. Also, the consideration is

different, in that in Action I, Chasan Parties agreed to compromise number

and to release any further claims and non-disparagement.       Chasan Parties

believed there was a settlement, and if enforced, Chasan Parties’ claims for

tortious interference and unjust enrichment would be extinguished. Thus,

hypothetically to sue for both breach of a settlement agreement and also the

matters settled (tortious interference and unjust enrichment) were not just

inconsistent, they were incompatible, diametrically opposed, against self-

interest, and against the bargain that Chasan Parties had made with the PB

Parties.

      Whether two suits arise from the same conduct, transactions or

occurrence should be determined pragmatically. According to the

Restatement of Judgments (Second) § 24(2) 3, this considers “whether the

facts are related in time, space, origin or motivation, whether they form a

convenient trial unit, and whether their treatment as a unit conforms to the

parties’ expectations or business understanding of usage.” E.g., see Towns

v. Northeast Miss. Elec. Power Ass’n, 2011 U.S. Dist. LEXIS 23212 at *4-6

(N.D. Miss. March 8, 2011) (plaintiff’s prior suit against employer for Fair




3  Third Circuit res judicata jurisprudence has cited the Restatement (Second) of
Judgments § 24. Sheridan v. NGK Metals Corp., 609 F.3d 239, 261 (3d Cir. 2010).
                                        5
       Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 7 of 51




Labor Standard Act benefits was not a res judicata bar to her later suit for

benefits under the Family Medical Leave Act, as the two actions did not

overlap), rev’d on other grounds, 478 Fed. Appx. 244, 248 n.2 (5th Cir.

2012) (but affirming that res judicata did not bar the second action.)

         Clearly the “time, space, [and] origin” of the Chasan Parties’ two

actions are different. The “motivation” of the settlement enforcement action

was compromise, release of claims, reduction of burden and risk of litigation,

and minimizing or eliminating burden on the courts. Both parties stood to

get the reciprocal benefit of avoiding litigating the underlying claims.

         And surely combining the two actions in one proceeding would not

be “a convenient trial unit.” Assuming there was a Complaint for (a) tortious

interference, (b) unjust enrichment, and (c) breach of settlement

agreement, the evidence on the third claim would have to be excluded from

the trial of the first two claims under F.R.E. 408.   There would have to be a

severance and two separate trials.    So the objective of avoiding “piecemeal”

litigation would be illusory.   Likewise, amending Action I after dismissal of

the settlement enforcement action would result in serial claims, not

avoidance of piecemeal litigation.

    In doing the res judicata analysis, the Court should “scrutinize the

totality of circumstances in each action” to determine if there is “essential

similarity” of the claims in the two actions. CoreStates Bank, N.A. v. Huls

America, Inc., 176 F.3d 187, 202 (3d Cir. 1999). In a number of instances,


                                        6
         Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 8 of 51




after careful scrutiny, the Third Circuit has held the “essential similarity” test

was not met, and res judicata could not be applied. See United States v.

Athlone Industries, Inc., 746 F.2d 977, 984-986 (3d Cir. 1984); Zackim v.

C.I.R., 887 F.2d 455, 457-460 (3d Cir. 1989); Facchiano Construction Co.,

Inc. v. U.S. Dept. of Labor, 987 F.2d 206, 211-213 (3d Cir. 1993); Duhaney

v. Attorney General, 621 F.3d 340, 346-352 (3d Cir. 2010) (“Under this

transactional approach, the focus of the inquiry is “‘whether the acts

complained of were the same, whether the material facts alleged in each suit

were the same, and whether the witnesses and documentation required to

prove such allegations were the same.’ ” Id. (quoting Athlone, 746 F.2d at

984)).

    In their reply brief at 5, n.1, the PB Parties state: “Seeking to amend the

underlying Complaint would have delayed, not extinguished, Plaintiffs’

appellate rights.”   But consider this hypothetical: After dismissal of the

settlement enforcement action, Chasan Parties timely seek leave to amend

to add counts for tortious interference and unjust enrichment. The Court

amends the judgment of dismissal to allow Plaintiffs to amend the Complaint

as requested. The Parties proceed through discovery and trial, and

Defendants prevail on the tortious interference and unjust enrichment

counts that were added by amendment. Plaintiffs appeal and argue the

settlement enforcement count was wrongly dismissed. The Court of Appeals

agrees with Plaintiffs and holds there was a valid enforceable contract to


                                        7
       Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 9 of 51




settle. In that event, Plaintiffs win on the settlement enforcement count;

but the parties and the Court have spent a lot of time, money and effort on

tortious interference and unjust enrichment; the parties have lost the mutual

benefits of the settlement that Plaintiffs always maintained was enforceable;

and the judicial policy of fostering settlement has been completely and

thoroughly undermined.

              B. Reliance on Gupta v. Wipro Is Misplaced

       In their reply brief at 6-7, the PB Parties rely on Gupta v. Wipro, Ltd.,

749 Fed. Appx. 94, 97 n.3 (3d Cir. Oct. 4, 2018) to argue that this Court’s

footnote 2 in the May 2, 2019 Memorandum Opinion in Action I, dismissing

Chasan Parties’ settlement enforcement action, is not a bar to their assertion

of the res judicata defense in this action. The argument is mistaken.

        Footnote 2 in the Court’s prior Memorandum Opinion does not

control anything in this case if the “essential similarities” test is not met, and

in that event, there is no res judicata to apply.   For all the reasons stated in

the foregoing section, and in Plaintiffs’ earlier response (ECF 33) to

Defendants’ Rule 12(b)(6) motion, there are no “essential similarities” and

therefore the res judicata defense cannot be a bar to Chasan Parties’ Action

II on either a motion to dismiss or as an affirmative defense.

        In their brief at p. 7, the PB Parties speculate as what the Court’s

comments in footnote 2 were intended to convey. Plaintiffs think it is rather

simple: The Court’s statement that Plaintiffs were free to file another action


                                        8
      Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 10 of 51




to assert tortious interference and unjust enrichment was an intuitive insight

that there were no “essential similarities” between the settlement

enforcement action and claims then “on the shelf” for tortious interference

and unjust enrichment.

       Also, in Gupta, the plaintiff’s first action was not a settlement

enforcement case. So, in that sense, Gupta is similar to Davis v. Wells,

supra, and the arguments in the prior section about the judicial policy of

fostering settlements are equally applicable in the analysis of Gupta. The

policy of avoiding piecemeal claims should not and cannot be allowed to

trump the policy of fostering settlement.

         Finally, Gupta is distinguishable for another reason. Gupta did

move to amend his first action, and he was denied leave to amend.          He

could have appealed that order, but he did not.    In Chasan Parties’ Action I,

the briefing merely mentioned that the settlement was intended to avoid

claims for tortious interference and unjust enrichment, and the Court’s May

2, 2019 Memorandum Opinion also simply mentioned this in its footnote 2.

These claims “on the shelf” were never before the Court in Action I, and

there was never a motion for leave to amend.      The Court’s footnote 2

provided some context, but it was not needed to support any ruling.

Nevertheless, it did figure in the Chasan Parties’ thinking about what options

to pursue after the May 2, 2019 dismissal order was docketed.      It would be

inequitable for the Court to bar Action II on res judicata grounds after


                                       9
       Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 11 of 51




publishing that Action II could proceed at Plaintiff’s election.   But

fortunately, this “equitable” issue is merely academic because the “essential

similarities” test is not met. 4

      II.    TORTIOUS INTERFERENCE

      A. No Contingent Fee (Yet).

      Under the PB Parties’ theory of the case, Chasan Parties have no

pecuniary loss because Hamilton’s case was dismissed on summary

judgment and there has been no contingent fee earned. Reply Br. at 1-2, 8.

PB Parties thus urge dismissal of Plaintiffs’ case. Id.

       While Plaintiffs’ do not agree that a contingent fee is the sole source

of damages in this case, the PB Parties acknowledge they are handling

Hamilton’s case in the Third Circuit (Reply Br. at 17) and seek reversal of the

summary judgment order. Should that occur, there is a remote potential for

a settlement or verdict. 5

      Chasan Parties filed this action on 3/9/2020 to assure that their claims

would not be lost in view of the 2-year statute of limitations for tort actions.

Assuming arguendo the PB Parties’ view of damages in this case is correct,




4
   The PB Parties’ “collateral estoppel” argument at pp. 6-8 of their Reply
Brief appears to be a “make weight” argument because Plaintiffs never
invoked “collateral estoppel” in connection with the Court’s footnote 2.

5   During the 7/1/2020 Rule 16 Conference, the Court asked Pravati’s
counsel whether the case should be stayed until the Third Circuit decides the
pending appeal, and Pravati’s counsel said yes.
                                        10
      Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 12 of 51




they would not be entitled to a dismissal of Plaintiffs’ case before the Third

Circuit rules on Hamilton’s appeal.

      B. The Microsoft Settlement Overture Confirmed Value

      The Court should grasp the importance of the Microsoft settlement

overture even if Defendants are willfully blind to it.

      After the Microsoft-Epic Games-Speight motion to dismiss Hamilton’s

Second Amended Complaint was denied, Magistrate Judge Strawbridge held

a conference call on 1/7/2018 to discuss settlement. Am. Complaint ¶¶ 63,

67. Microsoft’s retained counsel, McNamara, said they were not interested

in an early settlement conference and wanted to engage in discovery. Id.

Judge Strawbridge declined to schedule a settlement conference.

       A few weeks later, on 1/25/2018, McNamara and Epic Games’ counsel

Van Arnam jointly sent Chasan a blistering, “nasty” letter threatening

collection of attorney’s fees from Hamilton under the Lanham Act, or from

Hamilton and Chasan under the Dragonetti Act, if Hamilton’s case were

pursued.   Am. Complaint ¶¶ 59, 73 and Exh. C.       As recited by McNamara

and Van Arnam, no one at Epic Games or Microsoft (other than Speight) had

ever heard of Hamilton; Hamilton’s claims had no basis in law or fact;

Hamilton had nothing to do with the Gears of War video games; Speight was

the true voice over actor for the “Cole Train” avatar, not Hamilton, and Epic

Games and Microsoft would produce Speight’s recordings; and Hamilton’s

and expert witness Tom Owen’s assertions that it was Hamilton’s voice were


                                       11
      Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 13 of 51




fraudulent. Exh. C.   On 1/26/2018, Chasan responded with his own letter,

stating, inter alia, that Hamilton and Mr. Owen were sincere in their beliefs

that it was Hamilton’s voice (and they were); there was no fraud and no

fraudulent intent; he (Chasan) had not done anything improper in filing

Hamilton’s complaint; Hamilton was entitled to his day in court; they (Van

Arnam and McNamara) were embarrassed that their motion to dismiss had

been denied, and they were a couple of bullies that wanted to spend

hundreds of thousands of dollars in discovery rather than talk settlement;

and Hamilton would not have funds to pay any recovery of attorney’s fees

under the Lanham Act.     Am. Complaint ¶ 74 and Exh. D. Chasan showed

this correspondence to Hamilton on 1/27/2018, and Hamilton was

appreciative that Chasan had stood up for him. Am. Complaint ¶ 76.

      Unexpectedly, on 3/7/2018, Chasan was contacted by Isabella Fu,

Esq., an attorney in Microsoft’s General Counsel’s office, about opening

settlement discussions for a “reasonable” amount. Ms. Fu apologized for the

1/25/2018 correspondence from McNamara and Van Arnam and wanted to

start fresh.   Am. Complaint ¶¶ 100-101.

      The overture from Ms. Fu was generous and magnanimous. Microsoft

has the resources to back Van Arnam and McNamara, who, as competitive

litigators, were highly motivated to litigate to victory. No doubt Ms. Fu had

a settlement in mind that reflected cost of defense, not the millions and

millions that Hamilton had previously demanded.     Am. Complaint ¶ 56.


                                      12
      Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 14 of 51




      Further, Ms. Fu’s overture did not originate from any scheduled court-

ordered settlement conference.

      Chasan naturally saw Ms. Fu’s settlement overture as a golden

opportunity to get a resolution of the case. The alternative to settlement was

not promising, especially since litigation funding had not been forthcoming.

      Because of Ms. Fu’s overture, the case had value in March 2018, which

had been created by Chasan’s efforts. Am. Complaint ¶¶ 21-22, 305.

      The PB Parties point out in their reply brief at 9 that Chasan Parties’

brief completely ignored the case law cited in their brief (ECF 26-1 at 23-24)

in support of their motion to dismiss. Frankly, the Chasan Parties did not

see the relevance of the six cited cases, as they all pertained to malpractice

cases by clients or non-clients against attorneys, and the present case is

certainly not a malpractice case against PBBPH Law or its partners.    Also,

none of the six cases was a case where the defendant invited settlement

discussions, as Microsoft did in Hamilton’s case. But to the extent the six

cases discuss whether an aggrieved client can recover “speculative”

damages, they are inapposite. As stated in Boyer v. Walker, 714 A.2d 458

(Pa. Super. 1998), “damages are speculative only if the uncertainty concerns

the fact of damages rather than the amount.” Id. at 462 (citing Rizzo v.

Haines, 555 A.2d 58, 68 (Pa. 1989)). In March 2018, Microsoft wanted to

pay some money to resolve Hamilton’s case, so there was no uncertainty as

to “damages” in the form of payment of a sum for settlement.      It is of no


                                      13
      Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 15 of 51




consequence whether Microsoft’s motivation was simply to save litigation

expenses or because it had a fear of large verdict (which it did not).

      C. PB Parties Overplay the “Pig Letter.” 6

      In numerous sections of their reply brief, the PB Parties argue that

Chasan Parties cannot prevail as a matter of law because of the content of

the “pig letter.” What they are really arguing is that disputed issues of fact

should be decided on a motion to dismiss, rather than by the collective

wisdom of a jury after trial.

      The PB Parties cite certain language in the letter without regard to the

full content of the letter. For example, the PB Parties never mention that

the letter stated Hamilton’s case was worth zero without an expert report on

damages, and without funds to hire an expert, the situation appeared

hopeless. But Chasan also wrote that if Hamilton had an expert report that

stated his damages were $10 to 15 million, then a settlement demand of

$7,500,000 would be supportable. And also, days later, when it appeared

that Pierce would supply funding, Chasan repeatedly urged Pierce to send a

$25,000 deposit to CONSOR so that the damages experts could be retained

immediately, especially in view of the upcoming discovery deadline in three

months. Chasan was clearly pushing Hamilton’s agenda, notwithstanding




6
  Chasan’s 3/12/2018 letter to Hamilton (Exh. E) was dubbed by Hecht as
the “pig letter.” Am. Complaint ¶ 251. The term is not “self-described” (as
asserted in the PB reply brief at 14), but simply a convenient shorthand for
the PB Parties’ multiple references to it.
                                       14
       Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 16 of 51




the disagreement about settlement value. 7 The PB Parties’ argument that

Chasan Parties “were either unable or unwilling to proceed with Hamilton’s

case as he wished” (Reply Br. at 15) is contradicted by the allegations of the

Amended Complaint, which this Court must credit for purposes of deciding a

motion to dismiss.        If anything, the PB Parties’ arguments betray and

underscore that they used the “pig letter” in a distorted way to urge

Hamilton to discharge Chasan.

       Also, the invitation to Pierce to partner on the case with a 50-50 split

of any contingency meant, of course, that Chasan was as motivated as

anyone else to get the best result possible so that his share of the

contingency would be amply rewarding.                Chasan did not lose incentive to

get a good result for Hamilton.

       Also, the “pig letter” that the PB Parties relish citing so often is not the

“vile” epistle they say it is. The paragraph at issue in the letter stated:

      You should recognize that through my efforts, you have survived a motion to dismiss,
and moved Microsoft to the point where they are willing to offer some money to settle the case.
That is HUGE! But you are unrealistic, and you exaggerate the value of your case, and you also
exaggerate the strength of the merits of your case. You are acting like a pig, and if I may say so,
pigs get slaughtered. Passing up realistic settlement negotiations this week means you are likely
to get zero.




7
  The PB Parties’ reply brief appears to believe time stood still on 3/12/2018
when Chasan wrote the letter. They completely ignore the pled facts that
Chasan subsequently and diligently presented Hamilton’s case to Legalist,
Inc. and to Pierce and his partners, and was urging action on retaining an
expert, the filing of PHV motions, and sending a “meet-an-confer” letter to
Microsoft’s trial counsel regarding their just-received discovery response.
                                                15
      Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 17 of 51




      In context, there is nothing wrong with this paragraph. As to the

sentence beginning “You are acting like a pig,” that was just a vernacular

way of saying that if Hamilton adhered to a greedy, unrealistic demand 8,

Microsoft would walk away from the settlement negotiations they invited,

and Hamilton would wind up with nothing. Plaintiffs are confident that when

a jury reviews this letter, they will agree it is not the “abhorrent” thing the

PB Parties say it is, and will conclude that the PB Parties cherry-pick things

from the letter to cover up their unethical conduct 9 in interfering with the

Chasan Parties’ engagement agreement with Hamilton.

      Also, there is no evidence that Hamilton was so “thin-skinned” that he

wilted and crumbled in view of the “pig” allusion in the 3/12/2018 letter. At

the urging of Chasan and Conrad, he did attend the 3/20/2018 meeting in

Chasan’s office to meet with Pierce. Am. Complaint ¶¶ 130, 132-133. Also,

in his deposition in his “right of publicity case,” when he was asked why he

fired Chasan, he did not say Chasan had insulted him and hurt his feelings;




8
  The PB Parties continue to argue that Plaintiffs’ describing Hamilton as
“greedy” and “unrealistic” is somehow berating Hamilton. Reply Br. at 11.
But it was true in March 2018, and it is even more true after Hamilton
threatened Chasan with an 8-figure malpractice case. Am. Complaint ¶ 214.
Vigorous and capable representation of one’s client does not mean counsel
has to pretend his client is a saint, or that counsel cannot hit back when the
client has lobbed baseless threats of a malpractice action.
9
   The PB Parties’ reply brief nowhere counters the allegations in the
Amended Complaint that Pierce and partners offered financial incentives
(e.g., rent money, “driver” stipend, etc.) to Hamilton that violate the Rules
of Professional Conduct. Am. Complaint ¶¶ 175, 254. See infra at 18-20.
                                       16
      Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 18 of 51




instead, he said Chasan “brought me a document saying Microsoft wanted to

settle with me for a million dollars and .... I didn’t trust him anymore.” Am.

Complaint ¶ 254. All this goes to a disagreement about the value of his

case. And regarding that, there is nothing in the Rules of Professional

Conduct that requires an attorney to obsequiously indulge unrealistic

expectations of a client. Rule 1.2(d) states: “a lawyer may discuss the legal

consequences of any proposed course of conduct with a client and may

counsel or assist a client to make a good faith effort to determine the

validity, scope, meaning or application of the law.” Hence, Chasan, in view

of the evidence 10 and the issues of law in Hamilton’s case, was within his

professional obligations and responsibilities to counsel Hamilton that

unrealistic settlement demands would backfire.    The Rules recognize that

clients and their attorneys may have irreconcilable disagreements. Rule 1.2

Explanatory Comment, Para. [2].

      Also, a case cited by co-defendant Pravati (namely Joseph Q. Mirarchi

Legal Services, P.C. v. Thorpe, No. 19-3102, 2020 U.S. Dist. LEXIS (E.D. Pa.

April 28, 2020) in ECF 40 at 4) shows how untenable the PB Parties’

arguments based on the “pig letter” really are. Attorney Mirarchi was


10
  Notably, Hamilton had read the 1/25/2018 letter by Van Arnam and
McNamara (Exh. C) and was aware of their position that it was Speight’s
voice, not Hamilton’s, in the GOW video games, and that Hamilton’s voice
expert Tom Owen was, at a minimum, mistaken, or worse, fraudulent. Am.
Complaint ¶ 76. As of 3/2/2018, Chasan was in receipt of Microsoft’s
document production including “hundreds of recordings by Lester Speight of
‘Cole Train’ dialogue in the GOW video games.” Am. Complaint ¶ 89.
                                      17
      Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 19 of 51




administratively suspended for two months in 2015 for non-compliance with

his CLE requirement, and he failed to inform his clients, the Thorpes. During

the time of his suspension, he negotiated a settlement offer of $324,729.30

for the Thorpes from their property insurer.   After learning of the

suspension, the Thorpes discharged Mirarchi and retained new counsel, who

completed the settlement that Mirarachi had negotiated.      Mirarchi sued for

his contingent fee. He was denied by the trial court, but the Third Circuit

reversed, holding he was entitled to quantum meruit notwithstanding his

misconduct. On remand, taking into account all relevant factors, the court

awarded Mirarchi $104,000.11

      If Mirarchi could recover quantum meruit for his fees despite his

misconduct of practicing law while suspended, then Chasan can also recover

his fees, as there is nothing in Chasan’s 3/12/2018 letter to Hamilton that

amounts to misconduct.

      D. Public Information About Hamilton’s California Rental.

      When Hamilton filed his motion in his “right of publicity” case to file a

Third Amended Complaint, the draft of the proposed complaint (ECF 95-3)

stated in ¶ 6 that his address was “4926 Coyote Wells Circle, Thousand

Oaks, CA 91362. On January 11, 2017 (the date of the original complaint in


11
  The BJC Law-Hamilton Engagement Letter (Exh. A) is entirely consistent
with an attorney’s right to quantum meruit in the event the client discharges
the attorney. The PB Parties’ interpretation (Reply Br. at 9) of Angino &
Rovner v. Jeffrey R. Lessin & Assocs., 131 A.3d 502, 508 (Pa. Super. 2016),
is mistaken.
                                       18
       Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 20 of 51




this action, Hamilton’s address was 1201 Willow Street, Apt. 5, Norristown,

PA 19401.”      As noted ante in n.9, the PB Parties’ reply brief nowhere

counters Chasan Parties’ allegations of unethical financial inducements to

Hamilton, including paying his rent in California.

       Although discovery has been stayed in this case, certain information

came to public light on 7/1/2020 when the owner of the property at 4926

Coyote Wells Circle sued Pierce and Hamilton for back rent and possession of

the premises. See Complaint, Faysal Shaarani et al. v. John M. Pierce, et

al., No. 56-2020-00543009-CU-BC-VTA (Ventura County, CA) (attached as

Exh. S) and Docket Information (attached as Exh. T). According to the

Complaint and the attached rental agreement, Pierce rented the property for

$6600 per month on April 30, 2018 (term commencing 5/4/2018 and ending

5/4/2020) with the contractual proviso that he was to be the sole occupant.

Nevertheless, Pierce allowed Hamilton and his family to occupy the residence

without the owner’s consent.         Pierce and unauthorized tenants also

breached the rental agreement by failing to pay rent due on March 1,

2020. 12   As of May 4, 2020, Hamilton had refused to vacate and was

unlawfully occupying the premises. The property can be viewed at the URL

listed below:

https://www.redfin.com/CA/Westlake-Village/4926-Coyote-Wells-Cir-91362/home/4688453




 If Pierce and/or PBBPH Law paid 22 months of rent, the arithmetic works
12

out to at least $145,200 in housing assistance for Hamilton.
                                             19
       Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 21 of 51




This rental property appears to be a significant upgrade from the humble

apartment Hamilton formerly occupied in Norristown, PA.

       This is evidence of Pierce’s unethical conduct in stealing Chasan

Parties’ client by offering extravagant financial incentives to Hamilton that

are prohibited by Rule 1.8(e) of the Pennsylvania Rules of Professional

Conduct. 13   It is probably unprecedented in American jurisprudence for any

attorney to offer this type of financial assistance to a contingent fee litigant.

It is for a jury to decide if the actions of the PB Parties tortiously interfered

with the BJC Law-Hamilton engagement agreement, and it cannot be said as

a matter of law that Hamilton’s decision to leave was “not due to any action

of the Pierce Bainbridge Defendants,” as argued at p. 15 of their reply brief.

       E. Factual Issues Preclude Dismissal on a Rule 12(b)(6) Motion

       The PB Parties’ reply brief posits entitlement to dismissal based on

several factual and legal issues which are wholly inappropriate for resolution

on a Rule 12(b)(6) motion.

       They argue there can be no interference with contract because the BJC

Law-Hamilton engagement letter is an unenforceable contract. (Reply Br. at

10).   This Court must accept that the contract is valid for purposes of a

motion to dismiss. If the PB Parties want to litigate its validity (assuming




13
   Pierce signed the lease on 5/1/2018, just a few days after he applied for
pro hac vice admission in Hamilton’s case (Am. Complaint ¶ 195), obligating
himself to comply with the Pa. Rules of Professional Conduct.
                                        20
      Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 22 of 51




they have standing), they should answer the Amended Complaint and assert

their affirmative defenses, which is their obligation to prove.

      The PB Parties argue their conduct cannot be deemed improper

because under the circumstances Chasan’s conduct was allegedly improper.

Reply Br. at 13.   But that is the ultimate fact issue for a jury!   The jury gets

to weigh whether Chasan’s 3/12/2018 letter negates all the good he

attempted to do for Hamilton, including inter alia, diligent efforts to obtain

litigation funding both before and after 3/12/2018, and whether other

actions by Chasan after 3/12/2018 were also intended to advance Hamilton’s

interests (they were). The jury is also entitled to weigh whether the actions

of the PB parties were outside the “rules of the game.”

      F. Restatement (Second) of Torts § 768 Is Inapplicable.

      In their brief at 13, the PB Parties rely on § 768 and attempt to

distinguish Island Air v. La Bar, 566 P.2d 972 (Wash. App. 1977). They cite

the non-competition agreement in La Bar, but they are missing the point and

actually never addressed Chasan Parties’ argument that there is no

competition unless the rivals are working independently. That was not the

case here, as Pierce was invited to partner with Chasan, and that was the

premise for the joint meeting of 3/20/2018.      Given the facts, it would be

impossible for any reasonable jury to find that Pierce and PBBPH Law were

working independently from Chasan Parties.




                                        21
      Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 23 of 51




      III. UNJUST ENRICHMENT

      In their reply brief at 15-18, the PB Parties re-package many of the

arguments they made in the section on tortious interference. Principally,

they argue there can be no unjust enrichment because Hamilton’s case has

not yet resulted in a recovery.   Even accepting the PB Parties’ narrow, self-

serving definition of “benefits,” this Court cannot dismiss the Chasan Parties’

Amended Complaint before knowing the outcome of Hamilton’s appeal in the

Third Circuit.   At best, the PB Parties’ argument is that Chasan Parties’

claims are unripe. And yet, had the Chasan Parties let two years go by

without filing the Complaint in Action II, the PB Parties no doubt would have

asserted a statute of limitations defense.

      At pp. 16-17, the PB Parties make a strained argument that Chasan

Parties are attempting to “dictate” a case resolution by holding over the

head of successor counsel a quantum meruit claim. Their argument makes

no sense. The fact-finder would be entitled to find that the PB Parties

benefitted from Chasan’s work product in multiple respects: (a) PB Parties

are clearly using Chasan’s work product in search of a damages bonanza,

which is their own election; (b) the Hamilton “right of publicity” case clearly

had a settlement value in March 2018 in view of the Microsoft overture, in

view of Chasan’s efforts; (c) it anomalous that the Stradley Ronon attorneys

get paid hourly rates for serving as Hamilton’s local counsel while Chasan

Parties, who alone created all the value, get nothing; (d) it is anomalous


                                       22
      Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 24 of 51




that the PB Parties underwrite the expenses of discovery and experts

without paying quantum meruit to Chasan Parties, who made the entire

endeavor possible; and (e) it is anomalous that the PB Parties see fit to pay

Hamilton’s rental expenses and also a stipend to be a “driver” and other

benefits, whilst exploiting Chasan’s work product with no compensation.

Under all the circumstances, the factfinder would be justified in finding that

Pierce and the PB Parties obtained a benefit from Chasan’s labors, and it

would be unjust to let them retain that benefit without paying quantum

meruit.

      As to the PB Parties’ arguments that the individual attorneys did not

obtain a benefit, that is a matter for discovery.   It cannot be said with

certainty and as a matter of law that Pierce, Bainbridge, Beck, Price and

Hecht, as individuals, have not retained a benefit.

      IV.   THE “PARTICIPANT ACTOR” DOCTRINE SUPPORTS
            LIABILITY.

      The case law cited by the PB Parties supports “participant actor”

liability of Bainbridge, Beck, Price and Hecht. See Wicks v. Milzoco Builders,

Inc., 470 A.2d 86, 90 (Pa. 1983), citing 3A Fletcher, Cyclopedia of the Law

of Private Corporations § 1137, p. 207 (perm. ed. rev. 1975) (officer of a

corporation is not liable “unless he specifically directed the particular act to

be done or participated, or cooperated therein”) (emphasis added). The

Amended Complaint includes sufficient allegations regarding the participation

and cooperation of Bainbridge, Beck, Price and Hecht. Their alleged

                                        23
      Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 25 of 51




involvement is not akin to passive nonfeasance, such as simple discovery

that wrongdoing was committed. See Wicks, supra, 470 A.2d at 90. As in

Wicks, the Amended Complaint is sufficient to withstand the demurrer. Id.

at 90-91.

      Discovery is needed to uncover the precise involvement of Bainbridge,

Beck, Price and Hecht, and naturally it is expected that their involvement

was not identical to Piece’s or to that of one another.

      It is not problematic that some averments in the Amended Complaint

are based “on information and belief.”       Reasonable, plausible inferences can

be drawn from known facts and circumstances, subject to confirmation in

discovery. Chasan Parties reasonably believe they are entitled to discovery

of the clandestine meetings between Hamilton and the PBBPH Law partners,

especially since Chasan was counsel or record, had invited Pierce and his

firm to be co-counsel, and, at Hamilton’s request in the termination letter,

he remained Hamilton’s counsel of record until Pierce and his partners could

be substituted (which was 4 weeks later when their Motions for pro hac vice

admission were filed). Am. Complaint ¶ 20 and Exh. B.

      V.    PUNITIVE DAMAMGES

      At p. 20, of their reply brief, the PB Parties argue that the conduct

cited in Plaintiffs’ brief (ECF 33, pp. 54-55) is unrelated to tortious

interference, and cannot support punitive damages. Such an argument is

meritless and (at best) premature before discovery.


                                        24
      Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 26 of 51




      Punitive damages should be for the jury in this case.    Pierce outright

lied in the June 15, 2018 motion for a discovery extension in stating Chasan

was disabled from participating in discovery. Am. Complaint ¶¶ 225-235.

Pierce would take this misconduct away from the jury based on his own self-

serving assessment. But a jury can valuate motive and intent from its own

overall assessment of the circumstances. A jury can decide that the lie in

June was part and parcel of a plan and strategy to take over Hamilton’s case

without compensating Chasan, and an important step in the implementation

of the plan.   It dove-tailed with Pierce’s plan to relocate Hamilton to

California and pay his rental housing. These were not spur-of-the moment

events that occurred with only an hour’s notice. The jury can evaluate

Pierce’s intent in March based upon actions he later implemented in April,

May and June.

      The punitive damages claim should not be dismissed on a 12(b)(6)

motion. This can be re-visited with greater clarity at a later stage of the

proceedings.




                                       25
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 27 of 51




                        CONCLUSION

The Motion to Dismiss should be denied.

                            Respectfully submitted,

                              /s/ Clifford E. Haines
                       ____________________________________
                        Clifford E. Haines, Esq. (Atty. I.D. No. 9882)
                        Haines & Associates, P.C.
                        The Widener Building – 5th Floor
                        1339 Chestnut Street
                        Philadelphia, PA 19107-3520
                        215-246-2201
                        chaines@haines-law.com


                              /s/ Bruce J. Chasan
                       ____________________________________
                        Bruce J. Chasan, Esq. (Atty I.D. No. 29227)
                        1500 JFK Boulevard, Suite 312
                        Philadelphia, PA 19102
                        215-567-4400
                        bjchasan@brucechasanlaw.com

                        Attorneys for Plaintiffs

Date: July 22, 2020




                               26
       Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 28 of 51




                             CERTIFICATE OF SERVICE



       I, Bruce J. Chasan, hereby certify that on July 22, 2020, I caused a true and

correct copy of the foregoing proposed Surreply Brief in Opposition to the Pierce

Bainbridge Defendants’ Motion to Dismiss the Amended Complaint (ECF 26), with

exhibits, to be filed via the Court’s electronic filing system, which constitutes

service upon counsel of record for the Pierce Bainbridge Defendants and to Pravati

Capital LLC, as follows:

      Eitan D. Blanc, Esq.
      Zarwin Baum DeVito Kaplan Schaer Toddy
      2005 Market Street, 16th Floor
      Philadelphia, PA19103
      edblanc@zarwin.com

      Attorney for the Pierce Bainbridge Parties

      Edward D. Altabet, Esq. (ID 318281)
      Carl L. Engel, Esq. (ID 316062)
      Cohen Seglias Pallas Greenhall & Furman PC
      30 South 17th Street, Floor 19
      Philadelphia, PA 19103
      ealtabet@cohenseglias.com
      cengel@cohenseglias.com

      Attorneys for Pravati Capital LLC




                                                 /S/ Bruce J. Chasan
                                                 _____________________________
                                                 Bruce J. Chasan




                                           27
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 29 of 51




                    Exhibit S
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 30 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 31 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 32 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 33 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 34 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 35 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 36 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 37 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 38 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 39 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 40 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 41 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 42 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 43 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 44 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 45 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 46 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 47 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 48 of 51
Case 2:20-cv-01338-AB Document 41-1 Filed 07/22/20 Page 49 of 51




                    Exhibit T
7/18/2020           Case 2:20-cv-01338-AB Document    41-1
                                               Civil and       Filed
                                                         Probate      07/22/20 Page 50 of 51
                                                                 Case Report




              Return to Search Page




            Case Information
             Case Number:                         56-2020-00543009-CU-BC-VTA

             Case Title:                          Faysal Shaarani vs. John M Pierce

             Case Category:                       Civil - Unlimited

             Filed Date:                          7/1/2020

             Case Type:                           Breach of Contract/Warranty

             Case Status:                         Pending

             Location:                            Ventura




            Participants
                  Name            Filing Document             Role           Attorney           Filed By
             Hamilton,                                                                  Shaarni, Rana | Shaarani,
                                  Complaint               Defendant
             Lenwood                                                                    Faysal
                                                                                        Shaarni, Rana | Shaarani,
             Pierce, John M       Complaint               Defendant
                                                                                        Faysal
             Shaarani,                                                   Garofalo,      Shaarni, Rana | Shaarani,
                                  Complaint               Plaintiff
             Faysal                                                      Patrick L.     Faysal
                                                                         Garofalo,      Shaarni, Rana | Shaarani,
             Shaarni, Rana        Complaint               Plaintiff
                                                                         Patrick L.     Faysal




            Past Events
            No past event information found




www.ventura.courts.ca.gov/CivilCaseSearch/CaseReport/56-2020-00543009-CU-BC-VTA                                     1/2
7/18/2020           Case 2:20-cv-01338-AB Document    41-1
                                               Civil and       Filed
                                                         Probate      07/22/20 Page 51 of 51
                                                                 Case Report


            Future Events
                Event Type            Description Event Status Event Date Event Time Location Department
            MANDATORY
            APPEARANCE
            CMC/Order to
            Show Cause Re
                                                        SCHEDULED                 3/5/2021         8:15 AM Ventura            22B
            Sanctions/Dismissal
            for Failure to File
            Proof of
            Service/Default




            Register of Actions
            ROA # Entry Date                                                      Entry
                                  MANDATORY APPEARANCE CMC/Order to Show Cause Re
            4           7/13/2020 Sanctions/Dismissal for Failure to File Proof of Service/Default -
                                  scheduled for 03/05/2021 at 08:15:00 AM in 22B at Ventura.
            3             7/1/2020 Case assigned to Department 42.
                                      Civil Case Cover Sheet filed by Shaarani, Faysal; Shaarni, Rana on
            2             7/1/2020
                                      07/01/2020.
                                   Complaint filed by Shaarani, Faysal; Shaarni, Rana on 07/01/2020.
            1             7/1/2020 Filed By: Shaarni, Rana(Plaintiff) | Shaarani, Faysal(Plaintiff)
                                   Refers To: Hamilton, Lenwood(Defendant) | Pierce, John(Defendant)




                                                                                  © 2020 Superior Court of California, Ventura County




www.ventura.courts.ca.gov/CivilCaseSearch/CaseReport/56-2020-00543009-CU-BC-VTA                                                         2/2
